Citation Nr: 1130269	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-47 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Veterans of  Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service August 1953 to June 1955.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the appeal for additional development in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand, the Board noted that a June 2010 report from the Oklahoma Ear Institute was of record.  In that report, the audiologist noted the Veteran's report of exposure to artillery during basic training.  She also noted his report of having hit his head in 1955 and subsequently being hospitalized for an infection and treated with antibiotics and his report that he began to have problems with his hearing at that time.  The Veteran also reported that post-service, he was employed in sales and management.  Puretone audiometry revealed normal hearing to a profound sensorineural hearing loss in the left ear and a mild to profound sensorineural hearing loss in the right.  The provider indicated that after reviewing the provided service history, it was just as likely as not that the hazardous noise and intravenous antibiotics in service were a contributing factor to hearing loss and tinnitus.

Also of record is a June 2010 statement by the Veteran clarifying the history reported to the private audiologist.  He noted that he actually spent time at Brooke Army Medical Center in the fall of 1954.  He stated that he was taken there by a friend.  He indicated that he was given streptomycin by injection every four hours for four to five days.  He stated that he remembered this vividly because he would rub his hip following each shot and that when he asked his physician if they could slow down the shots, he was told that they were trying to save his eye.  He indicated that his  hearing was affected from that point.  

A December 2009 statement by the Veteran's wife notes that she recalled him being hard of hearing since they had been married.  The record contains a marriage certificate indicating that they were married on June 23, 1955, approximately two weeks after the Veteran's separation from service.

A VA examination was conducted in April 2011.  The examiner reviewed the claims file, interviewed the Veteran, and recorded his history.  Following examination, he noted that there was no evidence available in the Veteran's medical service record to confirm or refute his claim that streptomycin was administered, and that the record contained no ear specific diagnostic audiometric information.  He indicated that the first evidence of hearing loss was contained in a report dated in June 2010.  He stated that due to minimal evidence presented, it was impossible to ascertain the etiology and date of onset of the Veteran's hearing loss and tinnitus without resorting to mere speculation.  

In a July 2011 informal hearing presentation, the Veteran's representative asserted that the VA examination report was inadequate because the examiner failed to comment on the Veteran's lay assertions and his wife's statement regarding his hearing loss.  

The Board observes that the Veteran is competent to diagnose and report on simple conditions, such as decreased hearing acuity and ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  He is also competent to report generally on treatment rendered during service.  

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board may not rely on a medical opinion that impermissibly rejects the Veteran's lay history solely because it is not corroborated by medical records.   Id. at 1336 n.1.  

With the above discussion in mind, the Board finds that the claims file must be returned to the examiner for additional review and clarification of his opinion in light of that review.  Specifically, the examiner is requested to review the Veteran's lay statements and those of his wife, and to provide an additional opinion regarding the etiology of the Veteran's claimed hearing loss disability and tinnitus.

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist who conducted the April 2011 examination.  The examiner should be directed to again review the claims file, to include the Veteran's lay statements regarding incidents in service and symptoms at that time, and those of his wife regarding symptoms directly following service and in the years thereafter.  

Following review of the claims file, the examiner should 
advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss disability had its onset during active service or otherwise originated during such service.

The examiner should also advance an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus had its onset during active service or otherwise originated during such service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his conclusions, the examiner should specifically account for the lay statements of record regarding incidents in service as well as his symptoms from service to the present.  

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


